    Case: 1:20-cv-03326 Document #: 50 Filed: 02/17/21 Page 1 of 3 PageID #:451




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

AMBASSADOR ANIMAL HOSPITAL, LTD.,
individually and as the representative
of a class of similarly situated persons,         No. 20 C 3326

              Plaintiff,                          Judge Thomas M. Durkin

       v.

HILL’S PET NUTRITION, INC.,

              Defendant.

                                       ORDER

      Ambassador Animal Hospital has filed a class action complaint alleging that

Hill’s Pet Nutrition sent it a fax in violation of the Telephone Consumer Protection

Act (“TCPA”). Hill’s has moved to strike Ambassador’s class allegation. R. 37.

      The Federal Communications Commission has “authority to issue regulations

implementing the [TCPA].” Ira Holtzman, C.P.A. v. Turza, 728 F.3d 682, 687 (7th Cir.

2013). A decision last year by the FCC’s Consumer and Governmental Affairs Bureau

(the “Bureau”) held that the TCPA applies only to faxes received by traditional fax

machines that print on paper, and not faxes that are received by a computer. See In

the Matter of Amerifactors Fin. Grp., LLC Petition for Expedited Declaratory Ruling

Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991 Junk Fax

Prot. Act of 2005, No. 05-338, 2019 WL 6712128, at *1 (OHMSV Dec. 9, 2019). Based

on this decision, Hill’s argues that Ambassador’s class allegation must be stricken

because it impermissibly includes faxes received by computers and there is no
    Case: 1:20-cv-03326 Document #: 50 Filed: 02/17/21 Page 2 of 3 PageID #:452




practical way to distinguish between the two kinds of faxes in order to establish a

viable class.

       In its opening brief, Hill’s argues that the Bureau’s decision is binding on this

Court. But as Ambassador points out in its brief, a court in this district recently held

that it is not binding because it was issued by “a subordinate unit of the FCC,” and

an application for review by the full FCC is pending. See Mussat v. IQVIA Inc., 2020

WL 5994468, at *3 (N.D. Ill. Oct. 9, 2020). In its reply brief, Hill’s does not

substantively refute Mussat, arguing instead that the Court should find the Bureau’s

decision persuasive and adopt its reasoning. See R. 49 at 6 (“The application for

review does not preclude this Court from interpreting the TCPA as a matter of law

within the bounds of its own authority and discretion as an Article III tribunal.”). The

problem with this invitation is that the Bureau’s decision flies in the face of years of

precedent, established by the FCC and affirmed by the Seventh Circuit, that the

TCPA covers faxes sent to computers in addition to traditional fax machines. See Ira

Holtzman, 728 F.3d at 684 (“Even a recipient who gets the fax on a computer and

deletes it without printing suffers some loss[.]”); In Re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 18 F.C.C. Rcd. 14014, 14133 (2003)

(“We conclude that faxes sent to personal computers equipped with, or attached to,

modems and to computerized fax servers are subject to the TCPA's prohibition on

unsolicited faxes.”). The Court will not act contrary to this binding precedent unless

and until it is finally reversed.

       Therefore, Hill’s motion to strike the class allegations [37] is denied.



                                            2
   Case: 1:20-cv-03326 Document #: 50 Filed: 02/17/21 Page 3 of 3 PageID #:453




                                                  ENTERED:


                                                  ______________________________
                                                  Honorable Thomas M. Durkin
                                                  United States District Judge
Dated: February 17, 2021




                                       3
